DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/7/2022 has been entered. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 9-12, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guan [US 2020/0177265] in view of Cheng [US 2020/0053721 which has a provisional application 62/715397].
As claim 1, Guan discloses a method of wireless communication of a user equipment (UE), comprising: constructing a message associated with at least one of a plurality of component carriers (CCs) or a plurality of bandwidth parts (BWPs) indicating a same spatial relation for each of the plurality of CCs or the plurality of BWPs [Fig 3, terminal device for generating a message including indicator that quasi co-location relationship “read on spatial relation” for each of carriers Ref S105 or Fig 7, Ref S205]; and transmitting the message to a base station wherein the message includes identification information related to the at least one of the plurality of BWPs or the plurality of CCs, [Fig 3 discloses a terminal device fed back the message to base station, Ref 105, Par. 0198-0200 which discloses “frequency resource 1 which related to BWP/CC read on identified information” has a QCL relationship with “frequency resource 2” when value is 1, frequency resource is component carrier or BWP or Fig 7, S205].  However, Guan fails to disclose what Cheng discloses constructing a message associated with a plurality of bandwidth parts (BWPs) indicating multiple spatial relations for each of the plurality of BWPs [Figs 2-3, terminal device for generating a message including a multiple spatial relations for each of the plurality of BWPs]; and transmitting the message to a base station [Figs 2-3, Ref 142 and 152 are message that includes spatial relations for each of BWPs, Sec 4.1.1, 4.1.1.4 for UE send message to BS which includes multiple spatial relations for BWP and 4.3.1.1.2 of provisional application for multiple spatial relations].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for sending a message which includes spatial relations of each of plurality of BWPs as disclosed by Cheng into the teaching of Guan.  The motivation would have been to improve storage space.
As claim 2, Guan/Chen discloses receiving, from the base station, an update of at least one spatial relation from the multiple spatial relations in association with at least one of the plurality of CCs or the plurality of BWPs, the update being based on the transmitted message [Par. 0206 for Guan and Fig 3, Par. 0061, Mac-CE].
	As claim 3, Guan discloses the update indicates a plurality of resources using a resource group identifier (ID) [Par. 0050].
As claim 5, Guan/Chen discloses the update is received in a medium access control-control element (MAC-CE) [Par. 0044 for Guan and Fig 3, Par. 0061 MAC-CE for Chen].
	As claim 6, Guan discloses receiving, from the base station, an update of at least one of transmission configuration indication (TCI) state or a quasi co-location (QCL) assumption in association with the at least one of the plurality of CCs or the plurality of BWPs, the update being based on the transmitted message [Par. 0201-0207].
As claim 9, Guan discloses the message is one of a beam report or a medium access control (MAC) control element (CE) [Par. 0044].
As claim 10, this claim rejects with similar rational as claim 1.
As claim 11, this claim rejects with similar rational as claim 2.
As claim 12, this claim rejects with similar rational as claim 3.
As claim 14, this claim rejects with similar rational as claim 5.
As claim 15, this claim rejects with similar rational as claim 6.
Claims 4, 7-8, 13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guan and Chen as applied to claims 1 and 10 above, and further in view of Guan [US 2020/0178280].
As claim 4, Cheng fails to disclose what Guan discloses the group ID identified control channel [Par. 0044] but Guan and Cheng fail to disclose what Guan ‘280 disclose a group of physical uplink control channel (PUCCH) resources [Par. 0132, 0146, 0147, 0154].
Since, PUCCH is well known and expected in the art.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for using PUCCH for conveying data as disclosed by Guan ‘280 into the teaching of Guan and Cheng.  The motivation would have been to exchange control data between the devices.
As claim 7, Cheng fails to disclose what Guan discloses updating message is associated with control channel [Par. 0044] but Guan and Cheng fail to disclose what Guan ‘280 discloses one of a physical downlink control channel (PDCCH) or a physical downlink shared channel (PDSCH) [Par. 0131-0154].
Since, PDCCH or PDSCH is well known and expected in the art.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for using PDCCH or PDSCH for conveying data as disclosed by Guan ‘280 into the teaching of Guan and Cheng.  The motivation would have been to exchange control data between the devices.
As claim 8, Cheng fails to disclose what Guan discloses the message is associated with control channel which the same spatial relation applies for the at least one of the plurality of CCs or the plurality of BWPs but Guan and Cheng fail to disclose what Guan’ 280 discloses one of a physical uplink control channel (PUCCH), or a physical uplink shared channel (PUSCH) on which the same spatial relation applies for the at least one of the plurality of CCs or the plurality of BWPs [Par. 0132, 0146, 0147, 0154, 0417].
Since, PUCCH or PUSCH is well known and expected in the art.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for using PUCCH or PUSCH for conveying data as disclosed by Guan ‘280 into the teaching of Guan and Cheng.  The motivation would have been to exchange control data between the devices.
As claim 13, this claim is rejected with similar rational as claim 4.
As claim 16, this claim is rejected with similar rational as claim 7.
Claims 33-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guan and Cheng as applied to claims 1 and 10 above, and further in view of Chen [US 2021/0184749].
As claims 33 and 34, Guan and Cheng fail to disclose what Chen discloses the message configures the multiple spatial parameters in common for the plurality of CCs or the plurality of BWPs [Par. 0167, Spatialrelationinfo is spatial relation parameter.  Therefore, multiple spatialrelationinfos are same as multiple spatial parameters].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for using spatialrelationinfo similar as spatial relation parameter as disclosed as Chen into the teaching Guan and Cheng.  The motivation would have been to improve storage space.
Claims 19-23, 25-28, 30 and 35-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guan [US 2020/0177265] in view of Davydov [WO2018/075205].
As claim 19, Guan discloses a method of wireless communication of a base station, comprising: constructing a message associated with at least one of a plurality of component carriers (CCs) or a plurality of bandwidth parts (BWPs) configuring parameters for the plurality of CCs or the plurality of BWPs [Fig 3, Ref S101 creates a message with frequency resource configuration information such frequency resource ID, spatial parameter, delay spread, Doppler spread, average delay, Doppler drift, creates to be send to terminal, Par. 0004, 0043-0050, 0052, 0055, 0056, 0072-0073, 0078, 0085-0094, 0104-0105, 0108, 0110, 0112, 0115, 0119, 0122, 0261, 0267, 0268, 0269, 0272, 0275, 0279, 0282, 0332, 0342, 0347, 0348, 0350, 0352-0353, 0360, 0372, 0375, 0377, 0382, 0388, 0395, 0400, 0406, 0412, 0419, Fig 11a, Ref S301, Par. 0261-0265, Fig 12, Ref S401, Par. 0395]; and transmitting the message to a User Equipment (UE) wherein the message includes identification information related to the at least one of the plurality of BWPs or the plurality of CCs [Fig 3, Ref S102 discloses a configuration message which indicates frequency resource such as BWP/Component carrier and Par. 0050].  However, Guan fails to fully disclose what Davydov discloses a message which associated each of plurality of the plurality of CCs or the plurality of BWPs includes multiple spatial parameters [Par. 0072-0080, 0088-0089 discloses message associated to the component carriers including spatial parameters such as delay spread, Doppler spread, average delay, Doppler drift wherein each component carrier of plurality of component carriers includes spatial parameters, Par. 0064, 0066, 0075-0079, 0081-0092].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for conveying a message includes multiple spatial parameters configured with resources from base station to UE as disclosed by Davydov into the teaching of Guan.  The motivation would have been to compensate for path loss.
As claim 20, Guan/Davydov discloses the message includes configuration information of the spatial parameters that applies for each of plurality of BWPs, the plurality of CCs, or the plurality of UL/DL resources [Guan discloses at Fig 3, Ref S102 and Davydov discloses at Par. 0064, 0066, 0075-0079, 0081-0092].
	As claim 21, Guan discloses each of the spatial parameters is based on at least one of a resource identifier (ID), a resource set ID, a CC ID, or a BWP ID or a combination thereof [Par. 0050].
	As claim 22, Guan discloses receiving, from the UE, an initial message associated with at least one of the plurality of CCs or the plurality of BWPs indicating a same spatial relation for the at least one of the plurality of CCs or the plurality of BWPs [Fig 3, Ref S105 and Par. 0198-0200 which discloses each resource has a same spatial relation when resource value is 1]; constructing a single update message, based on the message received from the UE, including re-configuration information of the spatial parameters for each of the plurality of resource groups associated with at least one of the plurality of BWPs or the plurality of CCs; and transmitting the single update message to the UE [Par. 0198-0200 and 0206 wherein spatial  parameters, Par. 0184].
As claim 23, Guan discloses the single update message indicates a plurality of resources using a resource group identifier (ID) [Par. 0050].
As claim 25, Guan discloses the single update message is received in a medium access control-control element (MAC-CE) [Par. 0044].
As claim 26, this claim is rejected with similar rational as claims 19 and 20.
As claim 27, this claim is rejected with similar rational as claim 22.
As claim 28, this claim is rejected with similar rational as claim 23.
As claim 30, this claim is rejected with similar rational as claim 25.
As claim 35, Davydov discloses the message configures the multiple spatial parameters in common for the plurality of CCs or the plurality of BWPs [Par. 0072-0078, 0089].
As claim 36, this claim is rejected with similar rational as claim 35.
As claim 37, Davydov discloses the message configures the multiple spatial parameters in common for the plurality of CCs [Par. 0072-0078, 0089].
As claim 38, this claim is rejected with similar rational as claim 37.
Claims 24 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guan ‘265 and Davydov as applied to claims 19 and 26 above, and further in view 
Guan [US 2020/0178280].
As claim 24, Guan discloses the group ID identified control channel [Par. 0044] but Guan and Davydov fail to disclose what Guan ‘280 discloses a group of physical uplink control channel (PUCCH) resources [Par. 0132, 0146, 0147, and 0154].
Since, PUCCH is well known and expected in the art.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for using PUCCH for conveying data as disclosed by Guan ‘280 into the teaching of Guan and Davydov.  The motivation would have been to exchange control data between the devices.
As claim 29, this claim is rejected with similar rational as claim 24.
Claims 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guan ‘265 and Davydov as applied to claims 19 and 26 above, and further in view of Faxer [US 2020/0389883].
As claim 31, Guan and Davydov fail to disclose what Faxer discloses contains the MAC-CE indicates an update to multiple transmission configuration indication (TCI) states associated with the plurality of CCs and the plurality of BWPs [Par. 0097 discloses TCI updated].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for updating TCI states as disclosed by Faxer into the teaching of Guan and Davydov.  The motivation would have been to improve beamforming.
As claim 32, Guan and Davydov fail to disclose what Faxer discloses the MAC-CE indicates an update to multiple transmission configuration indication (TCI) states associated with the plurality of CCs and the plurality of BWPs [Par. 0097 discloses TCI updated].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for updating TCI states as disclosed by Faxer into the teaching of Guan and Davydov.  The motivation would have been to improve beamforming.
Response to Arguments
Applicant's arguments filed 6/172022 have been fully considered but they are not persuasive.
In response to pages 9-10, the applicant states that the prior arts do not disclose a message which includes identification information related to the at least one of the plurality of CCs or the plurality of BWPs. In reply, Guan discloses at Par. 0050, “configuration information includes identifier of frequency resource wherein frequency resource is component carrier or bandwidth part, Par.  0034, Fig 1, Ref S102 for claim 19 and Par. 0198-0200 discloses message include frequency resource 1 “read on identifier information”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wu [US 2020/0244317] discloses a method and system for reporting QCL relationship based on request from base station.
Tomeba [US 2020/0322957] a method and system for reporting QCL relationship between CC1 and CC2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN H D NGUYEN whose telephone number is (571)272-3159. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN H NGUYEN/Primary Examiner, Art Unit 2414